288




OFFICE   OF THE A’ITORNEY    GENERAL   OF TEXAS
                    AUSTIN
       aOr and CIOlhOtOF     Of tAXW,   OOUAty $X&Q    COWltJ
       ettarwg,     incrluding orialnQ1 dlstrlot attornry0.
       and county attorneys V&Uperform the duties of
       dietrlct   ottornoya, distriot    olerk, oounty clerk,
       treeaurer,    hide on4 cin$ml inspaotor.     &oh of said
      offioer5     ahall ba paid in money on annuel selary
      In twelve (18%) equal ilmtemrmnte of not Less than
      the total SUDI     earn04 a6 oampeasation by him in hi8
      offlolel    onpffloity for the fleool year lOs5, ana
      not more than the lliumm aBlotint cillowed su&h
      orfioer wlQ9r Lowe exifstiAg OA August      84, 1035;
      provided    tlmt 10 ootantlee havlq    a populetlaa ai
      tutmy thousimd (80,000l ena 10~1s than thirty-
      nvea thousand five huntid (37,500) laoording
      to the la&t pnoeQi~        Ftd%rd CQ~QUI and havInE
      843 e68e~ew   ~alttdd0n   In   61~0eb8 0r   dfts~~   m.ni0n
     ($15,000,@00.001 Dolx,aro, BOOOrdiagto the 1ase
     approved preodding tax roll of suoh oountp t&
     PaxfifM mount allowed ouoh affloern a6 oalarles
     my bs In raaaed one (1s) per oont for saoh OZUI
     Killion  ( g 1,000,000.00) Dollars valuation or frao-
     time1 &mrt th.rroi       iA eX08#8 at aaid Fifteen
     Elllion (~lS,OOO.oob.OO~ Dollare valuation      over
     and above the lnsrimummwunt allowed suoh offiocrrm
     under lawu ~xlt3tlxl8   011r,uguat84, lOStli...@"
          ’ Thla Departtmmt he14 in our opinfon O-SlSa a aopy
of whioh ie hemto ettaohod     that om&saloni~ eutho&d     bf
AFt101e 3941 Bmriseu civil !kiatuteo LO&S*otAnBe &m&or be
oharf~ed to the county ia those oountiee with tmstlty thousand
(80,000) Inhabltante or more, oamequcnC2y ouoh oom~eei~as
are not to be depositad in the O?fioere’ 8alary Fund of the
muntY*
           Sootion 6, (b) Artlole 3812e Veraod’s Annotated
aivil Stetutee, provides     that the Cdaraionors*       Oouti shall
WonBier from the general fund of the County to the Offloero*
hlaxy Fund ox Fuada of auah Cciw~y, euoh fun46 ea mey be
nwwssary to pay the selar~os aud other olaiehs ohex’&eable
egafnst the sfme v&m th frtonies Us osited thestb fin, LA-
BQffioimt to meet the ofe3.mi &my%     bi 8 theretroin.   cmly UAder
and in 6ccorQaaoe  tith  tkis   provialon my suoh an amount
Mlarssary, not exoaedi~~~ the mount fixed a8 the salary of
Fur Count ‘PreaeureP, under the pmviaiono of seotion 13,
Article 39s 26, eupm, be tmmIerred         into the offiosrot
Wary    mua.
                                                             ‘.
                                                                  290

  Bcmerable Wewell Gaarbron, page 3.



             It 1s the opinion of thi@ lbpartmnt that your
  quelrtian be, and it is,thomfare,  anewwed in tti ne&s-
  tivs.
                                 Yours very truly,
          *UG 4, 1943


FIXiT ASSISTANT
ATTXWZY GENERAL
                            BY
                                                     t